NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

13-P-388                                               Appeals Court

     ROBERT M. DiCARLO & another1 vs. SUFFOLK CONSTRUCTION CO.,
                           INC., & others.2


                               No. 13-P-388.

           Suffolk.     December 10, 2013. - November 6, 2014.

                  Present:    Berry, Meade, & Agnes, JJ.


Workers' Compensation Act, Action against third person,
     Settlement agreement, Insurer. Lien.


     Civil action commenced in the Superior Court Department on
March 29, 2007.

       A petition for settlement was heard by Frances A. McIntyre,
J.

     A proceeding for interlocutory review was heard in the
Appeals Court by Carhart, J.

     Alice J. Klein for the plaintiffs.
     Wystan M. Ackerman for Twin City Fire Insurance Company.
     Marie Cheung-Truslow, for National Association of
Subrogation Professionals, amicus curiae, submitted a brief.



       1
           Deborah DiCarlo.
       2
       Walter Brook Crossing, LLC, is also a defendant.
Professional Electrical Contractors of Connecticut, Inc., is a
third-party defendant. Twin City Fire Insurance Company is an
interested party and the appellee.
                                                                    2


     BERRY, J.   This appeal involves a workers' compensation

insurer's lien under G. L. c. 152, § 15, and poses the question

whether, in cases where an injured employee receives workers'

compensation benefits and then sues and successfully negotiates

the allocation of noneconomic damages to the employee in a

lawsuit against a third-party tortfeasor, the § 15 lien attaches

to the noneconomic damage recovery, such as for pain and

suffering.   We conclude that this interlocutory appeal3 from an

order denying the plaintiff's amended petition for settlement is

controlled by this court's previous decision in Curry v. Great

Am. Ins. Co., 80 Mass. App. Ct. 592 (2011) (Curry).4   Curry held

that an insurer's lien under G. L. c. 152, § 15, did not reach

the settlement proceeds of an employee's third-party action that

were allocated to the worker for his pain and suffering and to

his spouse for loss of consortium.   The fact that Curry was a

wrongful death action brought by the estate of a deceased

worker, and that this case is a tort action brought by an

injured worker, does not, we believe, provide a meaningful basis




     3
       Leave to file an interlocutory appeal was granted by a
single justice of this court.
     4
       The Supreme Judicial Court denied further appellate review
in Curry. See 461 Mass. 1103 (2011).
                                                                     3


on which to distinguish Curry, and not apply its rationale.5    As

the Curry court pointed out, a deceased worker's legal

representative "stands in the shoes of the deceased" worker for

purposes of § 15.   Curry, supra at 595 & 597 n.7.

     We begin by noting that the holding in Curry has been

followed by the Department of Industrial Accidents.   See

Circular Letter No. 341, issued by the department on April 12,

2012, which states, in pertinent part:

     "The department is presently revising its § 15 interactive
     calculator [for allocations under G. L. c. 152, § 15] and
     petition in light of the Curry decision.

     "Henceforth § 15 petitions submitted to the industrial
     accident board for approval should specify the amount
     allocated to compensate the employee for her/his conscious
     pain and suffering, as well as any amount(s) recoverable in
     damages for the loss of consortium claims of family
     members. Amounts so allocated are beyond the reach of the
     workers' compensation insurer's lien, and therefore are not
     subject to offset against the employee's entitlement to
     c. 152 benefits."

See Nason, Koziol, and Wall, Workers' Compensation § 27.12 at

100 & n.9.50 (Supp. 2014) ("The Massachusetts Appeals Court has

clearly settled this debate, holding [in Curry] that the double

recovery [prohibition] is limited to compensation payments;

therefore, the insurer cannot receive reimbursement from that

portion of the third party recovery attributable to payment for

the employee's conscious pain and suffering.")   The settled

     5
       In denying the amended petition, the judge relied on the
distinction that Curry was a wrongful death case, a distinction
that we reject.
                                                                   4


interpretation of a statute "ought not to be lightly disturbed.

Stability of interpretation is signally desirable in [such]

matters."   Commissioner of Rev. v. Oliver, 436 Mass. 467, 475

(2002), quoting from Welch v. Boston, 211 Mass. 178, 185 (1912).6

     As further addressed herein, Curry is in accord with Eisner

v. Hertz Corp., 381 Mass. 127, 133 (1980) (holding that a § 15

lien did not apply because that section does not "require

reimbursement for an injury not compensable under c. 152");

Hultin v. Francis Harvey & Sons, Inc., 40 Mass. App. Ct. 692,

695 (1996) (a claim for loss of consortium is "entirely

independent and distinct from the personal injury claims of the

employee," which would be subject to a § 15 lien); and Wilson's

Case, 67 Mass. App. Ct. 1, 7-8 (2006) (§ 15 does not apply to

settlement payments based on loss of consortium claim).

     Accordingly, we vacate the order denying the amended

petition for settlement and remand the case to the Superior

Court for entry of an order consistent with this opinion.7


     6
       We note that the Legislature is "presumed to be aware of
the manner in which its statutes have been interpreted." Boyle
v. Weiss, 461 Mass. 519, 524 (2012), quoting from Commonwealth
v. Wynton W., 459 Mass. 745, 751 (2011). Our research into
legislative activity post-Curry indicates that no bills were
filed to amend G. L. c. 152, § 15, in response to this court's
holding in Curry regarding allocations for independent
noneconomic-based causes of actions, such as for pain and
suffering.
     7
       We acknowledge the amicus brief submitted by the National
Association of Subrogation Professionals.
                                                                    5


     1.   Background.   The essential facts are not in dispute.

On October 11, 2004, Robert M. DiCarlo (DiCarlo) suffered

serious personal injuries as a result of an accident while

working as an electrician at a construction site.   He was out of

work for two and one-half years and collected workers'

compensation benefits for his medical expenses ($48,431.16) and

lost wages ($233,387.95) from his employer's insurer, Twin City

Fire Insurance Company (insurer).    In March, 2007, pursuant to

G. L. c. 152, § 15, DiCarlo filed a third-party lawsuit against

the general contractor and owner of the property where the

injury occurred (Suffolk Construction, Inc., and Walker Brook

Crossing, LLC).   DiCarlo amended his complaint, without

opposition, to add a loss of consortium claim on behalf of his

wife, Deborah.    The parties participated in mediation and

settled DiCarlo's lawsuit for $100,000, which was to be paid by

the insurer of the defendants and third-party defendant.8

     The Superior Court judge conducted an evidentiary hearing

on DiCarlo's amended petition for settlement and allowed counsel

for the parties to inquire of both DiCarlo and his wife.

DiCarlo also submitted certified copies of his medical records.

G. L. c. 233, § 79G.    The judge made detailed findings of fact


     8
       Pursuant to court order, this agreed-upon settlement
amount was placed in a trust account. As a consequence, the
defendants and third-party defendant were relieved of the
necessity of any involvement in this appeal.
                                                                   6


in which she found DiCarlo and his wife "to be credible in every

particular."9   The judge found that the evidence supported

DiCarlo's proposed thirty-five percent allocation of the

settlement funds as compensation for his pain and suffering and

thirty-five percent allocation as compensation for his wife's

claim for loss of consortium.10   However, the judge went on to

conclude that the proposed allocation to DiCarlo of thirty-five

percent of the settlement proceeds for pain and suffering was




     9
       The judge found that DiCarlo's pain was "relentless" and
"[o]n a scale of one to ten, he placed his pain level at plus
ten all the time. He could not work. He became moody and
irritable    . . . . He required considerable pain medication
which made him somewhat incoherent. Sexual intimacy became
impossible [and] the injury harmed the marriage." The judge
also found that DiCarlo "had a herniated L2-3 disc with L2 nerve
root compression; he required considerable pain management.
This court credits the complaints by [DiCarlo] of constant pain
and interference with quality of life that are consistent with
and corroborated by the medical record. Moreover, each member
of this couple suffered near-equally as a result of [DiCarlo's]
injury."
     10
       DiCarlo's settlement proposal requested that
approximately thirty-five percent of the settlement be awarded
to him for his pain and suffering, approximately thirty-five
percent be awarded to his wife for her loss of consortium, and
approximately thirty percent to the insurer to satisfy its lien,
with each portion again assigned a pro rata share of the
attorney's fees and costs. The insurer proposed that it should
receive no less than ninety percent of the settlement and that
no more than ten percent be awarded to DiCarlo's wife if the
court found her claim for loss of consortium supported by the
evidence.
                                                                       7


subject to the insurer's lien under G. L. c. 152, § 15.11

Approval of the proposed settlement was consequently denied.

       2.   Discussion.   On appeal, DiCarlo contends that this case

is controlled by Curry.     We agree.   As previously referenced, in

Curry this court held that damages for conscious pain and

suffering recovered by the estate of a deceased worker, and

damages for loss of consortium recovered by the decedent's

family members in a third-party action, were not reimbursable to

the insurer under G. L. c. 152, § 15, because conscious pain and

suffering and loss of consortium are not compensable injuries

under G. L. c. 152.       Curry, supra at 594-595.   Accordingly, an

insurer's lien under G. L. c. 152, § 15, did not reach a claim

for loss of consortium recovered in a third-party action because

such claims were "entirely independent and distinct from the

personal injury claims of the employee."       Id. at 595, quoting

from Hultin v. Francis Harvey & Sons, Inc., 40 Mass. App. Ct. at

695.    The Curry court made it clear that it was the distinction

between the types of damages an injured employee can recover

under G. L. c. 152 (lost wages and medical expenses) compared to

what can be recovered in a tort action (loss of earning

capacity, medical expenses, and pain and suffering) that was

       11
       The judge also ruled that an allocation of thirty-five
percent of the settlement proceeds resulting from the third-
party action to the wife for her consortium claim was not
subject to the insurer's lien under G. L. c. 152, § 15. This
aspect of the judge's decision has not been not challenged.
                                                                  8


determinative of the scope of an insurer's lien under G. L. c.

152, § 15.   See Curry, supra at 596-597 & n.7.   The Curry

decision relies on the following precedent, which is summarized

in the decision as follows:

    "In Eisner v. Hertz Corp., supra at 129, the Supreme
    Judicial Court was charged with answering the following
    certified question from the United States Court of Appeals
    for the First Circuit: 'Whether a workmen's compensation
    insurer is entitled to reimbursement under [§ 15] of the
    portion of the net proceeds of a third party settlement for
    the loss of consortium of the widow.' The court answered
    in the negative, observing that '[s]ection 15 does not
    require reimbursement for an injury not compensable under
    c. 152. The wife received no separate compensation
    payments for loss of consortium. Nowhere does c. 152
    suggest that loss of consortium is a compensable injury.'
    Id. at 133-134. See Hultin v. Francis Harvey & Sons, Inc.,
    supra at 695 ('claims of the spouse of an injured employee
    for loss of consortium . . . are entirely independent and
    distinct from the personal injury claims of the employee');
    Wilson's Case, 67 Mass. App. Ct. 1, 7-8 (2006) (settlement
    payments based on claimant's loss of consortium claim 'are
    related to the claimant's own independent loss stemming
    from the workplace incident. As such, the settlement
    payments are not subject to a lien by the employer, and
    G. L. c. 152, § 15, which is designed to guard against
    double recovery by an employee or dependent, does not
    apply')."

Curry, supra at 595-596.

    The holding in Curry is consonant with the statutory

purposes underlying the workers' compensation laws in G. L.

c. 152, which is to protect workers.   This principle has been

consistently reaffirmed by the Supreme Judicial Court:

    "It has long been recognized that the Act 'was enacted as a
    "humanitarian measure" in response to strong public
    sentiment that the remedies afforded by actions of tort at
    common law did not provide adequate protection to workers.'
                                                                   9


    It is designed to provide financial compensation for the
    impairment of an injured worker's earning capacity. The
    Act is 'a remedial statute and should be given a broad
    interpretation, viewed in light of its purpose and to
    "promote the accomplishment of its beneficent design.'"
    Further, it must be analyzed 'as a whole . . . so that the
    various portions taken together shall constitute a
    harmonious and consistent legislative enactment.'"

Spaniol's Case, 466 Mass. 102, 106-107 (2013) (citations

omitted).

    Thus, we follow Curry as the binding precedent of this

court and hold in this case that DiCarlo's compensation for pain

and suffering was not subject to the G. L. c. 152, § 15,

insurer's lien.

    The order denying the amended petition for settlement is

reversed, and a new order shall enter consistent with this

opinion.

                                   So ordered.
    AGNES, J. (concurring in the result).    I agree with the

majority's decision to rely on Curry v. Great Am. Ins. Co., 80
Mass. App. Ct. 592 (2011) (Curry), and to hold that the workers'

compensation insurer's lien under G. L. c. 152, § 15, does not

reach the damages for pain and suffering recovered by the

injured worker in a third-party action.   However, my concurrence

is based solely on the doctrine of stare decisis.    In my view, a

panel of this court should follow a recently published decision

of the court on a question of statutory interpretation in the

absence of any intervening action by the Legislature or a

decision by the Supreme Judicial Court that overrules or calls

into question the prior Appeals Court opinion.   I write

separately because, based on earlier decisions by the Supreme

Judicial Court, I have reservations whether Curry was decided

correctly.   Because this case involves an issue of considerable

importance to the administration of justice, an outline of the

reasons why a different outcome in this case should be reached

may assist the Supreme Judicial Court or the Legislature.

    Discussion.    1. Statutory framework.   The appropriate

starting point is the statute, bearing in mind that when the

words are plain and unambiguous, our sole function is to enforce

the law as written.   See Commonwealth v. Boe, 456 Mass. 337, 347

(2010).
                                                                    2


     General Laws, c. 152, § 15, as appearing in St. 1991,

c.   398, § 39, provides in pertinent part as follows:

     "Where the injury for which compensation is payable was
     caused under circumstances creating a legal liability in
     some person other than the insured to pay damages in
     respect thereof, the employee shall be entitled, without
     election, to the compensation and other benefits provided
     under this chapter. Either the employee or insurer may
     proceed to enforce the liability of such person, but the
     insurer may not do so unless compensation has been paid in
     accordance with sections seven, eight, ten A, eleven C,
     twelve or nineteen nor until seven months following the
     date of such injury. The sum recovered shall be for the
     benefit of the insurer, unless such sum is greater than
     that paid by it to the employee, in which event the excess
     shall be retained by or paid to the employee. For the
     purposes of this section, 'excess' shall mean the amount by
     which the gross sum received in payment for the injury
     exceeds the compensation paid under this chapter."
     (Emphasis added.)

The language "[t]he sum recovered shall be for the benefit of

the insurer," is not otherwise qualified or limited in § 15 or

elsewhere in G. L. c. 152.   This language has been part of our

workers' compensation law since it was enacted in 1911.     Rhode

v. Beacon Sales Co., 416 Mass. 14, 17 (1993) (Rhode).     The

phrase "the sum recovered" does not differentiate between the

types of damages that may be recovered by or on behalf of an

employee in a third-party action.   In Rhode, the court observed

that the language was designed to establish "an insurer's right

to full reimbursement of benefits."   Ibid.

     It is also instructive to examine the cases prior to Curry

which have interpreted § 15, but which are not considered and
                                                                    3


distinguished in Curry.    In Rhode, an employee obtained a

recovery from the tortfeasor in excess of the workers'

compensation benefits he had received.    He argued that because

"he was recovering only a fraction of the value of his

injuries," id. at 16, from the tortfeasor, the workers'

compensation insurer was not entitled to the full amount of the

lien.    He claimed that the Superior Court judge could make an

equitable allocation between the employee and the insurer in

approving a settlement under § 15 based on the most recent

amendment to the statute.1   Id. at 15-16.   The court rejected

this argument and held that "a judge has no discretionary power

to review and to determine the fair allocation of proceeds

between an insurer and the insured."     Id. at 18-19.   Instead,

     1
       Statutes 1991, c. 398, § 39, added the following language
to G. L. c. 152, § 15: "At such hearing the court shall inquire
and make a finding as to the taking of evidence on the merits of
the settlement, on the fair allocation of amounts payable to the
employee and the employee's spouse, children, parents and any
other member of the employee's family or next of kin who may
have claims arising from the injury for which are payable, under
this chapter in which the action has been commenced after an
opportunity has been afforded both the insurer and the employee
to be heard on the merits of the settlement and on the amount,
if any, to which the insurer is entitled out of such settlement
by way of reimbursement, and on the amount of excess that shall
be subject to offset against any future payment of benefits
under this chapter by the insurer, which amount shall be
determined at the time of such approval. In determining the
amount of 'excess' that shall be subject to offset against any
future compensation payment the board, the reviewing board, or
the court in which the action has been commenced shall consider
the fair allocation of amounts payable to and amongst family
members who may have claims arising from the injury for which
said compensation is payable."
                                                                   4


the Supreme Judicial Court explained that the only allocation

that § 15 allows is between the employee and his family members.

Except for that allocation, "[u]ntil an 'excess' recovery

exists, the entire recovery is for the insurer."   Id. at 19

(emphasis added).   The court observed that "this court has

consistently recognized an insurer's right to full reimbursement

of benefits," and that the 1991 amendment "did not in any way

alter this language." Id. at 17.   See Dufresne's Case, 51 Mass.

App. Ct. 81, 85-86 (2001) (noting that "the purposes of the

offset are first to preclude double recovery by the employee

. . . and, second, to maintain the policy of reimbursement for

the compensation insurer").2   Contrast G. L. c. 152, § 46A (as to

liens held by health insurers and medical providers, the

Department of Industrial Accidents may compromise their claims

     2
       Curry appears to premised on the notion that the goal of
preventing an injured employee from receiving a double recovery
in a third-party action under § 15 is maintained by shielding
the employee's recovery for pain and suffering from the reach of
the lien because a recovery for pain and suffering is not
permitted in an action under G. L. c. 152. See Curry, supra at
595. However, the bar against permitting double recovery is
defined more broadly to mean that "an employee should not
recover both workmen's compensation benefits and damages at law
for the same injury." Eisner v. Hertz Corp., 381 Mass. 127, 131
(1980), quoting from McDonald v. Employers' Liab. Assur. Corp.,
288 Mass. 170, 174 (1934). When an injured employee receives
compensation under G. L. c. 152 and then brings a third-party
action, whether the recovery segregates the award of damages for
loss of earning capacity, medical expenses, and pain and
suffering or not, there are two recoveries for the same injury.
Under § 15, it is only when the recovery in the tort action is
"in excess" of the compensation paid by the insurer under G. L.
c. 152 that it is received by the employee.
                                                                   5


to the proceeds of a third-party action and assign priority to

the recovery by the injured employee).

    The interpretation of § 15 set forth in Rhode was followed

in Lane v. Plymouth Restaurant Group, 440 Mass. 469 (2003)

(Lane), where the Supreme Judicial Court stressed that

reimbursement of the insurer was a primary goal of § 15 and held

that at the hearing to approve a settlement of a third-party

tort action in which a workers' compensation insurer has a lien,

a judge must allow the workers' compensation insurer to present

evidence regarding the fair allocation of settlement proceeds

among the insurance beneficiaries.   See id. at 472-473.3

    Consideration of Bongiorno v. Liberty Mut. Ins. Co., 417
Mass. 396 (1994) (Bongiorno), raises additional concern about

the reasoning in Curry.   In Bongiorno, the issue was whether a

workers' compensation insurer was entitled to a lien on a

settlement obtained in a legal malpractice action, where the

employee had sued his lawyers for malpractice after they had

failed to timely serve a complaint against a third-party

tortfeasor who was allegedly responsible for the employee's


    3
       In Lane, the dispute was over the allocation of the
proceeds of a third-party action in which the judge approved a
settlement in the amount of $237,500, by allocating only ten
percent toward the decedent's personal injury, and thus
recoverable by the insurer, with the remainder allocated to
cover claims for loss of consortium and negligent infliction of
emotional distress on the part of the decedent's surviving
spouse and four sons.
                                                                     6


workplace injury.   Id. at 397-399.   The employee maintained that

the § 15 lien did not apply to the settlement proceeds resulting

from the malpractice lawsuit because otherwise the injured

employee would not be made whole.     Id. at 402.   The Supreme

Judicial Court rejected this argument and concluded that the

purpose of § 15 is not to ensure that plaintiffs are fully

compensated, but rather to provide workers' compensation

insurers with the first priority in the allocation of third-

party recoveries:

     "In enacting G. L. c. 152, the Legislature chose to favor
     certainty and relative administrative convenience over the
     opportunity for an injured party to obtain full redress in
     court. It may indeed be the case, as the plaintiffs argue,
     that they have not been fully compensated even by the total
     of the benefits received under G. L. c. 152 and the
     settlement with the [lawyers]. Nevertheless, we think that
     the intent and purpose of G. L. c. 152 are better served by
     treating the malpractice recovery as a third-party recovery
     subject to Liberty Mutual's lien under § 15. The
     malpractice recovery serves to compensate indirectly for
     the same injuries that the workers' compensation benefits
     paid by Liberty Mutual compensated directly. To enforce
     the legislative intent of reimbursing workers' compensation
     insurers before awarding full tort damages to an injured
     worker, the malpractice recovery should be subject to
     Liberty Mutual's claim."

Id. at 402.4


     4
       Additional cases decided by the Supreme Judicial Court and
cited by the insurer make the same point. See, e.g., Meehan's
Case, 316 Mass. 522, 523 (1944) (under § 15, insurer "was
entitled to reimburse itself for compensation paid to the
employee out of any amount that it might recover" from a
tortfeasor); Richard v. Arsenault, 349 Mass. 521, 524 (1965)
(under § 15, "any damages awarded as a result of the third party
action must first be applied to reimburse the insurer for the
                                                                     7


    The reasoning in Curry is also problematic in light of the

Legislature's use of the word "injury" in that portion of the

statute quoted above in the text.   The word "injury" in § 15 and

throughout G. L. c. 152 as a whole appears to refer to the

personal injury sustained by the employee as a result of the

work-related accident.   Section 15 begins with the phrase "the

injury for which compensation is payable," using the term

"injury," I believe, to refer to the personal injury, and the

term "compensation" to refer to the wage benefits and medical

expenses payable under G. L. c. 152.    Section 18, which pertains

to independent contractors and subcontractors, further explains

that workers' compensation benefits and medical expenses are not

the "injury" but rather are paid "on account of any injury to

the employee."   G. L. c. 152, § 18.   Additional sections of

G. L. c. 152 use the term "injury" in a manner that suggests it

refers to the personal injury suffered by the employee and not




compensation paid"); Boardman's Case, 365 Mass. 185, 193 (1974)
(under § 15, "it is only from the balance of the [settlement]
proceeds, after insurer's reimbursement including reimbursement
of medical costs, that the employee secures any recovery"); Pina
v. Liberty Mut. Ins. Co., 388 Mass. 1001, 1002 (1983) ("§ 15
obligates [the employee] to pay over to the [workers'
compensation] insurance carrier, from the judgment, the benefits
paid" by the insurer).
                                                                    8


the category of damages awarded on account of an injury

resulting from the tortious conduct of a third party.5

     Legislative recognition of an insurer's right to be made

whole for amounts it has paid to an injured employee in workers'

compensation benefits before the employee retains any portion of

an award of damages or settlement in a third-party action is

grounded in equitable considerations.   By electing to receive

workers' compensation benefits, an injured employee is relieved

of the need to bring a lawsuit, to prove negligence, and to risk

suffering the consequences of comparative negligence and a

reduction or loss of the right to recover any damages which may

result if a tort action was brought instead of a claim for

benefits under G. L. c. 152.   See Richard v. Arsenault, 349
Mass. 521, 524 (1965).6   Although there is an equitable argument


     5
       See G. L. c. 152, § 1 (referring repeatedly to a specific
"date of injury"); § 1(7A) (defining "personal injury"); § 7
(referring to a "first report of injury" and "benefits for the
alleged injury"); § 12(1) (providing for proceedings in "the
county in which the injury occurred"); § 16 (referring to
whether employee's "incapacity or death is or was the result of
the injury for which he received compensation"); § 23 (referring
to releases of claims "arising from the injury"). See also
McHoul, petitioner, 445 Mass. 143, 154 (2005), cert denied, 547
U.S. 1114 (2006) ("The term 'injury' has not been defined in the
statute, but the word is hardly opaque. Webster's Third New
Int'l Dictionary 1164 (1993) defines 'injury' in its most common
sense to mean 'an act that damages, harms, or hurts: an unjust
or undeserved infliction of suffering or harm: wrong.'").
     6
       In Richard v. Arsenault, supra, the Supreme Judicial Court
explained that § 15's bar against an employee's double recovery
is another way of providing that the insurer is entitled to
                                                                  9


to be made on behalf of the employee, namely, that pain and

suffering damages recovered in a third-party action provide

relief that is not available under G. L. c. 152, prior to Curry

this view did not animate the discussion in the cases

interpreting § 15.   Instead, the Supreme Judicial Court has

written that the goal of § 15 is to provide workers'

compensation insurers with first priority in the allocation of

third-party recoveries.   Bongiorno, supra.

    Another problem with the reasoning in Curry is that it

requires that the phrase "the sum recovered," as it appears in

§ 15, to refer not to the entire amount recovered in the third-

party action, nor to the "gross sum received in payment for the

injury," as the statute provides, but instead to some lesser

amount of that "gross sum" consisting exclusively of damages

awarded for lost wages and medical expenses.   This requires a


satisfy its lien for compensation benefits paid out of the
proceeds of a third-party action before the employee is entitled
to anything. "The 'claimant should not be allowed to keep the
entire amount both of his compensation award and of his common-
law damage recovery. The obvious disposition of the matter is
to give the employer so much of the negligence recovery as is
necessary to reimburse him for his compensation outlay, and give
the employee the excess. This is fair to everyone concerned:
the employer, who, in a fault sense, is neutral, comes out even;
the third person pays exactly the damages he would normally pay,
which is correct, since to reduce his burden because of the
relation between the employer and employee would be a simple
windfall to him which he has done nothing to deserve; and the
employee gets a fuller reimbursement for actual damages
sustained than is possible under the compensation system alone.'
Larson, Workmen's Compensation Law, § 71.20. This principle is
implicit in § 15." Id. at 524.
                                                                   10


strained reading of the statute's text.   It is based on

speculation about a distinction that the Legislature could have

made between economic and noneconomic damages, but that does not

appear in the statute. See Saab v. Massachusetts CVS Pharmacy,

LLC, 452 Mass. 564, 572 (2008) ("[I]t is not the role of courts

to create a more comprehensive or logical system of

compensation. . . .   That is a task for the Legislature").   In

order to read such a distinction into the law we would have to

disregard the Legislature's specific direction to courts about

how to read statutes, see G. L. c. 4, § 6, Third,7 as well as our

own canons of construction.   "[T]he statutory language itself is

the principal source of insight into the legislative purpose."

Hoffman v. Howmedica, Inc., 373 Mass. 32, 37 (1977).

     While the law in other States relating to the scope of the

insurer's lien is not a certain guide, it is noteworthy that a

majority of courts in other jurisdictions with statutes

comparable to § 15 include damages for pain and suffering

recovered in a third-party action within the scope of the

insurer's lien.   See 6 Larson's Workers Compensation Law

§ 117.01[1] and accompanying digest (2014 ed.) (collecting


     7
       General Laws c. 4, § 6, Third, provides that "[w]ords and
phrases shall be construed according to the common and approved
usage of the language . . . ." See Burke v. Chief of Police of
Newton, 374 Mass. 450, 452 (1978) (words in a statute should be
given their ordinary meaning unless there is a clear indication
to the contrary).
                                                                11


cases).   See also Wickert, Workers' Compensation Subrogation in

all 50 States § 3.4 (5th ed. 2012); and 1 Modern Workers

Compensation 103:57 (Clark Boardman Callaghan 2014).